Order entered March 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00114-CR
                               No. 05-20-00115-CR

                  TERRANCE MALEK THOMAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F19-34509-Q & F19-34508-Q

                                     ORDER

      The reporter’s record was due January 25, 2020. When it was not filed, we

notified court reporter Kendra Thibodeaux by postcard dated January 31, 2020 and

directed her to file (1) the reporter’s record, (2) written verification that no

hearings were recorded, or (3) written verification that appellant has not requested

the reporter’s record by March 1, 2020. To date, the reporter’s record has not been

filed and we have had no communication from Ms. Thibodeaux.
      We ORDER court reporter Kendra Thibodeaux to file the reporter’s record

in these appeals by April 20, 2020. We caution Ms. Thibodeaux that the failure to

file the reporter’s record by that date may result in the Court taking whatever

action it deems appropriate to ensure that these appeals proceed in a more timely

fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable Tammy

Kemp, Presiding Judge, 204th Judicial District Court; Kendra Thibodeaux, court

reporter, 204th Judicial District Court; and to counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE